Citation Nr: 0639564	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  02-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as secondary to service connected diabetes mellitus.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service connected diabetes mellitus.  

3.  Entitlement to an effective date prior to March 8, 2002 
for special monthly compensation based on the need for 
regular aid and attendance.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.P.


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August and September 2002 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

The August 2002 rating decision, in pertinent part, granted 
entitlement to special monthly compensation based on aid and 
attendance, effective in March 2002.  The September 2002 
rating decision denied service connection for hypertension 
and a heart condition.  

In July 2004 the appellant testified before an Acting 
Veterans Law Judge sitting at the RO (Travel Board hearing).  
A transcript of that hearing is of record.  In August 2005 
the Board remanded the claims for further development.  That 
development has been completed.  

The August 2005 remand referred a claim of permanent muscle 
damage to the mouth and tongue as a result of medication 
provided by VA for appropriate action by the RO.  This claim 
has not been adjudicated and is again referred to the RO for 
appropriate action.  

In September 2005, the appellant submitted a statement that 
the veteran had lost his peripheral vision due to a stroke in 
February 2005, and stated that records of this condition 
would, "show he is entitled."  It is unclear whether the 
appellant intended to raise a claim of entitlement to service 
connection for loss of peripheral vision due to stroke.  In 
any event, this matter is also referred to the RO for 
appropriate action.  

At the July 2004 Travel Board hearing the veteran raised a 
claim of clear and unmistakable error (CUE) in a July 1973 
rating decision, for failure to grant special monthly 
compensation based on the need for aid and attendance when 
the veteran was rated 100 percent disabled from July 1973 and 
incompetent from February 1973.  The August 2005 remand 
instructed that the RO should adjudicate the claim of CUE as 
inextricably intertwined with the claim of entitlement to an 
earlier effective date for the grant of special monthly 
compensation based on aid and attendance.  

A June 2006 rating decision found that no revision was 
warranted in the July 1973 rating decision in not granting 
entitlement to special monthly compensation based on aid and 
attendance.  In a September 2006 statement, the appellant 
indicated that she disagreed with the decision not to grant 
entitlement to an earlier date for monthly compensation based 
on aid and attendance.  

It is unclear whether the appellant intended that this 
statement should act as a notice of disagreement with the 
June 2006 rating decision, or whether she was simply 
continuing to express disagreement with the assignment of the 
March 2002 effective date as established in the August 2002 
rating decision.  This matter is referred to the RO for 
clarification.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Acting Veterans Law Judge who conducted the July 2004 
Travel Board hearing is no longer employed at the Board.  In 
November 2006 the Board issued a letter to the veteran and 
his representative that informed them of this circumstance 
and that asked him to inform the Board as to whether or not 
he wanted to attend a new hearing.  See 38 U.S.C.A. § 7107(c) 
(West 2002).  The appellant, on behalf of the veteran, 
replied that they wanted to attend a videoconference hearing 
before a Veterans Law Judge at the RO.    

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing before 
a Veterans Law Judge in accordance with 
38 C.F.R. §§ 19.75, 20.704 (2006).  After 
the appellant has been afforded the 
opportunity for this hearing, the case 
should be returned to the Board, in 
accordance with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


